NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO GERMAN TEPOZTECO-                       No.    16-72198
RIOS, AKA Roberto Rios, AKA Roberto
Tepozteco,                                      Agency No. A205-712-052

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Roberto German Tepozteco-Rios, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law. Tawadrus v. Ashcroft,

364 F.3d 1099, 1102 (9th Cir. 2004). We deny the petition for review.

      We reject Tepozteco-Rios’s contention that the agency denied his right to

counsel and violated due process, where he expressly opted to continue

unrepresented after the IJ asked if he would like more time to find an attorney. See

id. at 1103 (explaining requirements for waiver of right to counsel); Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice to

prevail on a due process claim).

      The BIA did not err in rejecting Tepozteco-Rios’s unsupported contentions

that he was incapable of representing himself and that he fears returning to

Mexico. See Carrillo-Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir. 2003)

(argument of counsel does not constitute evidence).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-72198